USCA11 Case: 20-11280    Document: 49-1      Date Filed: 12/12/2022   Page: 1 of 37




                                                              [PUBLISH]
                                    In the
                 United States Court of Appeals
                         For the Eleventh Circuit

                           ____________________

                                 No. 20-11280
                           ____________________

        JACKSON NATIONAL LIFE INSURANCE COMPANY,
                                             Plaintiff-Counter Defendant,
                                                                Appellee,
        versus
        STERLING CRUM,


                                          Defendant-Counter Claimant,
                                                           Appellant.


                           ____________________

                  Appeal from the United States District Court
                     for the Northern District of Georgia
                    D.C. Docket No. 1:17-cv-03857-WMR
USCA11 Case: 20-11280      Document: 49-1     Date Filed: 12/12/2022     Page: 2 of 37




        2                      Opinion of the Court                20-11280

                             ____________________

        Before BRANCH, GRANT, and JULIE CARNES, Circuit Judges.
        PER CURIAM:
                In his appeal before this Court, defendant Sterling Crum ar-
        gued that the district court erroneously held that a life insurance
        policy issued by plaintiff Jackson National Life Insurance Company
        (“Jackson”) to third-party Kelly Couch, and subsequently sold by
        Couch to Crum, was void and unenforceable under Georgia law as
        an illegal human life wagering contract. Couch acquired the pol-
        icy, which listed “Kelly Couch” as the insured and named Couch’s
        estate as the beneficiary, in 1999. At the time, Couch was HIV-
        positive and he had a relatively short life expectancy. A few months
        after he purchased the policy, Couch, with the assistance of a viat-
        ical insurance broker, sold the policy to Crum and named Crum as
        its primary beneficiary.
               Couch died in 2005. Several years later, when Crum learned
        about Couch’s death, he made a claim for the death benefit under
        policy. Jackson declined to pay the benefit and initiated this action
        seeking a declaration that the policy was void ab initio under Geor-
        gia law as an illegal human life wagering contract. The district
        court conducted a bench trial and determined that Couch pur-
        chased the policy with the intent to sell it in the near future to an
        individual without an insurable interest in his life, but without the
        involvement or complicity of the ultimate purchaser (Crum) at the
        time of the purchase. Based on those facts and on its interpretation
USCA11 Case: 20-11280         Document: 49-1         Date Filed: 12/12/2022         Page: 3 of 37




        20-11280                   Opinion of the Court                                3

        of Georgia law, the district court concluded that the policy was
        void and unenforceable under Georgia law, and it entered judg-
        ment in favor of Jackson. Crum appealed, arguing that Couch’s
        unilateral intent to sell the policy to a third party without an insur-
        able interest in his life was insufficient to declare the policy void
        under Georgia law.
                Resolution of Crum’s argument required a determination of
        whether a life insurance policy is void under Georgia law as an ille-
        gal human life wagering contract if it is procured by an individual
        on his own life for the sole purpose of selling the policy to a third
        party without an insurable interest in the insured’s life, but without
        the complicity of the ultimate purchaser at the time of procure-
        ment. Because Georgia law did not definitively resolve this issue,
        we certified the following question to the Georgia Supreme Court:
        “When an insured has purchased a life insurance policy with the
        intent to sell the policy to a third party with no insurable interest,
        must either the subsequent purchaser or an intermediary be com-
        plicit in the procurement of the policy before the latter can be
        deemed to be an illegal wagering contract and thus void ab initio?”
        See Jackson Nat’l Life Ins. Co. v. Crum, 25 F.4th 854, 863 (11th Cir.
        2022).1


        1 We certified a second question requesting that the Georgia Supreme Court
        provide further guidance if its answer to the first question was not a definitive
        “yes” or “no,” but it was unnecessary for the Georgia Supreme Court to con-
        sider the request, given that Court’s response to the first question. See Jackson
        Nat’l Life Ins. Co., 25 F.4th at 863.
USCA11 Case: 20-11280      Document: 49-1      Date Filed: 12/12/2022     Page: 4 of 37




        4                      Opinion of the Court                 20-11280

                The Georgia Supreme Court has now answered this Court’s
        certified question, holding that “under Georgia law, a life-insurance
        policy taken out by the insured on his own life with the intent to
        sell the policy to a third party with no insurable interest, but with-
        out a third party’s involvement when the policy was procured, is
        not void as an illegal wagering contract.” Crum v. Jackson Nat’l
        Life Ins. Co., __So. 3d__, 2022 WL 14154472, at *1 (Ga. Oct. 25,
        2022). With great appreciation to the Georgia Supreme Court for
        its assistance, we follow its decision and therefore reject Jackson’s
        argument that the policy issued by Jackson on Couch’s life—which
        policy Crum subsequently purchased and became named as its pri-
        mary beneficiary—is void and unenforceable under Georgia law as
        an illegal human life wagering contract. The district court’s ruling
        to the contrary is REVERSED.
                After the Georgia Supreme Court issued its opinion, Jackson
        filed a motion to submit supplemental briefing to this Court. In its
        proposed supplemental brief, which Jackson attached to its motion,
        Jackson urged this Court to affirm the judgment entered in its favor
        below on the alternative ground of laches, given the long delay be-
        tween Couch’s death and Crum’s submission of a claim for the
        death benefit under the policy. We GRANT Jackson’s motion to
        submit supplemental briefing, and we have considered its proposed
        supplemental brief, as well as Crum’s response to the brief.
               We nevertheless reject Jackson’s request that this Court de-
        cide whether Jackson’s second ground for affirmance of the district
        court is meritorious. Given its conclusion that the insurance policy
USCA11 Case: 20-11280      Document: 49-1     Date Filed: 12/12/2022     Page: 5 of 37




        20-11280               Opinion of the Court                        5

        at issue was void as an illegal wagering contract, the district court
        expressly declined to consider Jackson’s laches argument. Because
        there is no ruling on the laches question from the district court, we
        decline to affirm the judgment entered in favor of Jackson on this
        alternative ground, or otherwise to consider the laches issue in this
        appeal. Instead, we REVERSE and VACATE the judgment en-
        tered by the district court in this case and REMAND the case for
        further proceedings consistent with this opinion, including a deter-
        mination as to whether Crum’s claim to benefits under the policy
        is barred by laches.
USCA11 Case: 20-11280   Document: 49-1   Date Filed: 12/12/2022   Page: 6 of 37
USCA11 Case: 20-11280   Document: 49-1   Date Filed: 12/12/2022   Page: 7 of 37
USCA11 Case: 20-11280   Document: 49-1   Date Filed: 12/12/2022   Page: 8 of 37
USCA11 Case: 20-11280   Document: 49-1   Date Filed: 12/12/2022   Page: 9 of 37
USCA11 Case: 20-11280   Document: 49-1   Date Filed: 12/12/2022   Page: 10 of 37
USCA11 Case: 20-11280   Document: 49-1   Date Filed: 12/12/2022   Page: 11 of 37
USCA11 Case: 20-11280   Document: 49-1   Date Filed: 12/12/2022   Page: 12 of 37
USCA11 Case: 20-11280   Document: 49-1   Date Filed: 12/12/2022   Page: 13 of 37
USCA11 Case: 20-11280   Document: 49-1   Date Filed: 12/12/2022   Page: 14 of 37
USCA11 Case: 20-11280   Document: 49-1   Date Filed: 12/12/2022   Page: 15 of 37
USCA11 Case: 20-11280   Document: 49-1   Date Filed: 12/12/2022   Page: 16 of 37
USCA11 Case: 20-11280   Document: 49-1   Date Filed: 12/12/2022   Page: 17 of 37
USCA11 Case: 20-11280   Document: 49-1   Date Filed: 12/12/2022   Page: 18 of 37
USCA11 Case: 20-11280   Document: 49-1   Date Filed: 12/12/2022   Page: 19 of 37
USCA11 Case: 20-11280   Document: 49-1   Date Filed: 12/12/2022   Page: 20 of 37
USCA11 Case: 20-11280   Document: 49-1   Date Filed: 12/12/2022   Page: 21 of 37
USCA11 Case: 20-11280   Document: 49-1   Date Filed: 12/12/2022   Page: 22 of 37
USCA11 Case: 20-11280   Document: 49-1   Date Filed: 12/12/2022   Page: 23 of 37
USCA11 Case: 20-11280   Document: 49-1   Date Filed: 12/12/2022   Page: 24 of 37
USCA11 Case: 20-11280   Document: 49-1   Date Filed: 12/12/2022   Page: 25 of 37
USCA11 Case: 20-11280   Document: 49-1   Date Filed: 12/12/2022   Page: 26 of 37
USCA11 Case: 20-11280   Document: 49-1   Date Filed: 12/12/2022   Page: 27 of 37
USCA11 Case: 20-11280   Document: 49-1   Date Filed: 12/12/2022   Page: 28 of 37
USCA11 Case: 20-11280   Document: 49-1   Date Filed: 12/12/2022   Page: 29 of 37
USCA11 Case: 20-11280   Document: 49-1   Date Filed: 12/12/2022   Page: 30 of 37
USCA11 Case: 20-11280   Document: 49-1   Date Filed: 12/12/2022   Page: 31 of 37
USCA11 Case: 20-11280   Document: 49-1   Date Filed: 12/12/2022   Page: 32 of 37
USCA11 Case: 20-11280   Document: 49-1   Date Filed: 12/12/2022   Page: 33 of 37
USCA11 Case: 20-11280   Document: 49-1   Date Filed: 12/12/2022   Page: 34 of 37
USCA11 Case: 20-11280   Document: 49-1   Date Filed: 12/12/2022   Page: 35 of 37
USCA11 Case: 20-11280   Document: 49-1   Date Filed: 12/12/2022   Page: 36 of 37
USCA11 Case: 20-11280   Document: 49-1   Date Filed: 12/12/2022   Page: 37 of 37